In an accounting proceeding, the executor, Sylvan R. Novick, appeals from an order of the Surrogate’s Court, Queens County (Laurino, S.), dated September 22,1988, which, inter alia, directed that he pay part of the attorney’s fees from his commission.
Ordered that the order is affirmed, without costs or disbursements.
We find that the Surrogate did not improvidently exercise his discretion in setting aside a settlement of the estate by agreement and in ordering that the executor pay a part of the attorney’s fees from his statutory commission since a substantial portion of the services performed by the attorney were executorial in nature (see, Matter of Wolf, 147 AD2d 487; Matter of Zorek, 131 AD2d 580; Matter of Hertz, 128 AD2d 780).
*732Moreover, the Surrogate did not act improperly in reducing the attorney’s fees from $14,500 to $12,500 (see, Matter of Lanyi, 147 AD2d 644; Matter of Wolf, supra; Matter of Moody, 125 AD2d 673). Mollen, P. J., Brown, Eiber and Rosenblatt, JJ., concur.